In an action for divorce, commenced on September 12, 1968 and brought under subdivision (5) of section 170 of the Domestic Relations Law upon the ground that the parties had lived apart for a period of more than two years pursuant to a judgment of separation entered on March 2,1942, defendant-wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County, entered March 17, 1969 after a nonjury trial, as granted *1027plaintiff a dissolution of the marriage. Judgment affirmed insofar as appealed from, without costs, on the authority of Gleason v. Gleason (26 N Y 2d 28); Schacht v. Schacht (32 A D 2d 201); Zientara v. Zientara (32 A D 2d 822). Beldoek, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.